Citation Nr: 0910817	
Decision Date: 03/24/09    Archive Date: 04/01/09	

DOCKET NO.  04-41 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals of a staph infection as a result of VA medical 
treatment for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and J. P.





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the VARO 
in Montgomery, Alabama, that denied entitlement to the 
benefit sought.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2006.  A transcript of the 
hearing proceedings is of record and has been reviewed.  


FINDING OF FACT

The Veteran's chronic fistula and resulting co-morbidities 
resulted from VA medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to VA disability compensation 
under 38 U.S.C.A. § 1151 resulting from VA medical treatment 
have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.358, 3.361 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
claims for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2008).  

Due to the favorable outcome of the claim for VA disability 
compensation under 38 U.S.C.A. 1151, a discussion of the 
duties to notify and assist is unnecessary.  The Board notes 
that a review of the evidence of record reveals there has 
been essential compliance with VA's duties to notify and 
assist the Veteran in this case.  

Pertinent Law and Regulations

Under VA laws and regulations, when a veteran suffers an 
injury or sustains aggravation of an injury resulting in 
additional disability or death as a result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such disability or death 
were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800.  

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA medical treatment in question resulted in the 
Veteran's additional disability.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused additional disability or death, 
it must be shown that the medical treatment caused the 
Veteran's additional disability; and VA failed to exercise a 
degree of care that would be expected of a reasonable health 
care provider.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with informed 
consent.  38 C.F.R. § 3.361(d).  

In essence, the Veteran contends that he still has an open 
wound of the chest region that drains purulent material 
requiring continued local wound care.  

A review of the record reveals that he was hospitalized at 
the VA Medical Center in Birmingham, Alabama, in August 2000 
for a complaint of chest pain.  Three vessel coronary artery 
disease was found and he underwent triple bypass surgery.  
Records show the risks of the procedure and possible 
complications were explained to him before undergoing the 
operation.  He acknowledged understanding of the procedure 
and gave written authorization for it to be performed.  
Following the surgery, convalescence was essentially 
unremarkable and he was discharged home in stable condition 
on August 30, 2000.  

However, on September 3, 2000, he was hospitalized at the 
Huntsville Hospital with complaints of right shoulder pain, 
diaphoresis, and nausea.  A CT scan showed an abscess of the 
mediastinum.  He then developed respiratory failure and 
septic shock and was assessed as having postoperative 
mediastinitis.  

The Veteran was then transferred to the VA Medical Center in 
Birmingham, Alabama, where he underwent wire removal and 
debridement, and pectoral flap closure and debridement.  

In a November 2000 statement, the VA cardiothoracic surgeon 
who performed the surgery in September 2000 stated that the 
Veteran had severe coronary artery disease and serious wound 
healing problems related to chronic infection of the skin.  
He indicated that the serious infection the Veteran had of 
the chest following surgery required removal of the breast 
bone and closure of the wound by a plastic surgeon.  He 
stated that the attempt at revising the wound failed.  The 
Veteran currently had an open chest wound that was healing 
slowly.  He believed the open chest wound would result in 
complete disability because the chest muscles had been 
transposed across the chest and were no longer firmly 
attached to the ribs.  The 

surgeon opined that there was a good chance that the wound 
problems would result in "important" chest instability that 
would render the Veteran unable to perform any work, except 
possibly sedentary work.  In October 2003, the surgeon 
indicated the Veteran had an immunologic deficit that made 
him susceptible to infection with bacteria and this had 
resulted in a post-operative wound infection that was "still 
a problem for him.  He requires frequent dressing changes and 
his breast bone has not knitted together."  

In October 2008, the Board requested the opinion of an 
independent medical expert concerning the question of whether 
there is a less than 50 percent probability, a 50 percent 
probability, or greater than a 50 percent probability that 
the Veteran's chronic sternal fistula was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA during its 
treatment of the Veteran.  

The requested IME opinion was dated in December 2008 and 
received later that month.  The IME gave a detailed summary 
of the Veteran's medical care.  She then opined as follows:   

My medical opinion based on the 
information available to me, is that 
there is a greater than 50 percent 
probability that the patient's persistent 
sternal fistula resulted from failure to 
recognize and address the possibility of 
a retained nidus of infection; in this 
case a bone fragment.  The key reasons 
for my opinion are summarized below.  

I believe the VA met the standard of 
usual medical care during his 
hospitalization for coronary bypass 
surgery.  It appears that his surgery 
itself was uncomplicated and that 
preoperative and postoperative care was 
appropriate.  He had no fever, sternal 
wound drainage or elevated white blood 
cell count during his hospitalization.  
He was discharged on August 30, 2000, and 
given a two week follow up in the 
surgical clinic for wound check and 
staple removal.  However, the patient 
presented to Huntsville VA Hospital on 
September 3, 2000, with fever and a 
clinical picture consistent with septic 
shock secondary to coagulase negative 
staph mediastinitis.  

At this point I have several questions 
regarding his care.  The Veteran claimed 
in his previous appeals that he saw his 
VA primary care physician on September 1, 
2000.  He stated that he complained of 
oozing from the chest wound on that 
visit.  The information that I received 
had no documentation of that encounter.  
According to the patient, he was given 
oral antibiotics and the chest wound was 
not examined.  Certainly, if there was a 
physician encounter, his temperature and 
examination of the wound should have been 
documented.  Also, it would be helpful to 
know what the postoperative infection 
rate at the Birmingham VA Hospital was at 
that time.  If there was a higher than 
average wound infection rate, the 
physician should have had a heightened 
concern for the patient's complaint of 
wound drainage.  Administration of 
antibiotics 48 hrs earlier may have 
decreased the likelihood of the patient 
having sepsis, respiratory and renal 
failure.  Since the alleged September 1 
encounter is not in the record, I am not 
including these factors in my decision.  
However, if the Veteran's recollection of 
the encounter are true, then it would 
additionally strengthen his claim that 
his disability partially resulted from 
lack of timely and appropriate care for a 
potentially life threatening condition.  

The Veteran was diagnosed with 
mediastinitis by CT scan and treated with 
antibiotics.  He was transferred to 
Birmingham VA where he underwent surgical 
debridement, wire removal and pectoral 
flap closure on September 6, 2000.  He 
was treated with IV antibiotics for 
several weeks post debridement.  At one 
point during the hospitalization (9-21-
00) an infectious disease consultant 
suggested, "would recommend considering 
another chest CT to evaluate fluid 
collection given that the patient is 
still having so much drainage."  I do not 
see that a chest CT was repeated at that 
time but it might have shown a residual 
nidus of infection.  At any rate the 
patient was discharged on October 17, 
2000, and had a chronically draining 
wound which persisted for years.  
Additionally, he was incidentally found 
to have a large abdominal aneurysm which 
normally would have been surgically 
repaired.  Due to the chronic wound 
infection, the surgery was postponed for 
years.  

The patient went from October 2000 to 
March 2005 with a chronically draining 
would which prevented him from working.  
He also was unable to exercise due to 
instability of the chest wound resulting 
in a significant weight gain.  His 
obesity contributed to other 
co-morbidities including diabetes, 
pulmonary disease and a ventral hernia.  
During all this time, he also suffered 
fro [sic] anxiety and depression from his 
inability to work as well as his 
legitimate fears over the possibility of 
his aneurysm rupturing.  He had a high 
school education and had previously 
worked as a manual laborer.  He could no 
longer perform an occupation for which he 
was trained and was unable to train for 
alternative occupations secondary to his 
multiple medical issues and depression.  

Finally, in 2003 at the urging of his 
home health nurses, the patient sought 
the opinion of a non-VA wound specialist, 
Dr. S., who suggested that the chronic 
fistula might have been the result of a 
retained nidus of infection.  Dr. S. also 
referred the patient to the University of 
Alabama for surgical repair of his 
abdominal aneurysm which was repaired 
August 27, 2004.  This was a surgery that 
the VA had apparently refused to perform 
because they felt the risk of an 
infection was prohibitively high.  The 
patient successfully recuperated from the 
aneurysm surgery but still had a draining 
chest wound.  On March 9, 2005, he 
underwent surgery on the chronic sternal 
wound at Birmingham VA Medical.  The 
chronic sinus tract was excised, the 
xiphoid process and "sternal remnant" was 
removed.  Apparently, the chest wound was 
closed and according to the patient's 
deposition in December 2006, he has not 
had a problem with drainage since this 
procedure.  

The areas where I feel the VA failed to 
deliver optimal care to this patient was:  

(1) They apparently did not continually 
reassess the possibility of persistent 
nidus of infection such as infected bone 
or surgical material.  If this was 
addressed and if repeat exploratory 
surgery such as debridement was offered 
to the patient it is not documented in 
the records I received.  If redebridement 
was performed earlier, this patient's 
chronic disability may have been much 
less severe.  Although the original VA 
surgeon mentioned that the patient had an 
"immunologic deficit" it is unclear to me 
what exactly that meant.  There is no 
mention of an immune deficit state by the 
infectious disease consults or anywhere 
else in the chart.  It appears that the 
physicians felt there were no other 
alternative for this patient other than 
living with a chronically draining 
sternal wound.  

(2) The VA physicians apparently felt he 
was not a candidate for aneurysm repair 
despite the large size of the aneurysm 
which put the patient at risk for 
rupture.  Even though there was an 
increased risk of infection due to his 
draining wound, the risks and benefits 
should have been discussed with the 
Veteran and documented in the chart.  I 
do not see any evidence of this.  In 
fact, his aneurysm was eventually 
repaired elsewhere despite the increased 
risk of infection and he apparently had 
an acceptable surgical outcome.  

(3) Lastly, it appears to me that this 
Veteran had put his trust in the VA 
medical system and only sought outside 
medical treatment at the urging of 
others.  He has gone through a long and 
arduous process of filing for 
compensation and appealing previous 
decisions.  I agree with the 2003 
decision that there is no evidence of the 
initial infection occurred because of 
substandard care.  However, in my 
opinion, the chronic fistula and 
resulting co-morbidities were at least 
partially due to the less than optimal 
care on the part of the VA medical 
system."  

The IME, an Associate Professor of Medicine in the Department 
of Cardiology at Saint Louis University indicated that she 
had carefully reviewed the medical records contained in the 
two volumes of evidence.  After her thorough review of the 

evidence, she expressed an opinion that the Veteran's chronic 
fistula was at least as likely as not caused by VA medical 
treatment.  The Undersigned sees no reason to disagree.  
Accordingly, the evidence is at least in equipoise on this 
matter and the Board concludes that entitlement to disability 
compensation under 38 U.S.C.A. § 1151 is warranted.  


ORDER

Service connection for chronic fistula and resulting co-
morbidities due to VA medical treatment is granted.  



	                        
____________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


